DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 2/8/2021, is acknowledged.  Claim 1 is amended; Claims 4 and 5 are newly added.  No new matter is added.  Claims 1-2 and 4-5 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (US 2015/0273631)(previously cited) alone, or in the alternative, in view of Fang et al. (US 2016/0074942)(previously cited).

Kenney teaches that the metal powder may be selected from a wide range of materials, including Cu-based alloys, alloys consisting of Cu and Al, and a Cu-based alloy with the addition of up to 10 at% Al. (para. 55, 58-64).  For example, Kenney teaches a composition comprising a first element of Cu and a second element comprising Al. (para. 58-63).  Thus, Kenney teaches a method of producing an additively manufactured article comprising a metal powder with a composition which may consist of Cu and Al, and is therefore deemed to contents of Al and Cu each up to 100%, overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
Finally, Kenney teaches that the metal powder, in one embodiment has an average grain size of 10-100 microns. (para. 22).  It is arguably unclear if the term “grain” is used to refer to a grain of powder (thus, teaching an average powder particle size of 10-100 microns, deemed to overlap the claimed range MPEP 2144.05) or the microstructural crystal grain size of the material.  However, as Kenney is drawn to a metallic glass powder (see para. 57-62), which comprises an amorphous material and thus would not comprise crystal grains, it is the Examiner’s position that the grain size taught by Kenney corresponds to 
In the alternative, Fang teaches a metal powder useful for additive manufacturing, for example a Ti or Cu-based powder, wherein the particle size is controlled to achieve an average final particle size of 10-500 microns, overlapping the claimed range. (para. 38-41, 63).  Additionally, Fang teaches controlling the particle size to a typical additive manufacturing average particle size of 10-100 microns. (para. 63).
It would have been obvious to one of ordinary skill in the art to modify the method of Kenney to select a metal powder with an average particle size of 10-500 microns, for example 10-100 microns, as taught by Fang, in order to obtain a metal powder with improved performance for additive manufacturing thereby resulting in a higher quality additively manufactured article.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping average particle size ranges.  MPEP § 2144.05.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (US 2015/0273631) alone, or in the alternative, in view of Fang et al. (US 2016/0074942) as applied to Claim 1 above, further in view of Freitag et al. (US 5640667)(previously cited)
With respect to Claim 2, Kenney is silent as to a step of heat-treating the additively manufactured article.
Freitag teaches a method of additively manufacturing an article comprising selectively solidifying portions of metal powder layers to build up a three-dimensional article, wherein the method further comprises a step of hot-isostatic pressing comprising heating the additively-manufactured article to a desired temperature to densify the article. (col. 3, ln. 47-63; col. 4, ln. 29 to col. 10, ln. 67; Claims 1-2).  Thus, the reference teaches a heat treatment step of heat-treating the additively manufactured article. 
.

Response to Arguments
Applicant’s arguments, filed 2/8/2021, with respect to the rejection of Claims 1-2 under 35 U.S.C. 103 over Freitag in view of Nadkarni have been fully considered and are persuasive in view of Applicant’s amendment to Claim 1.  Claim 1 has been amended to require “aluminum is present in the copper alloy as a chemical element.”  Nadkarni teaches the presence of Al in the alloy in the form of an oxide.  Therefore, the rejection has been withdrawn. 
Applicant's arguments filed 2/8/2021 with respect to the rejection of Claims 1-2 under 35 U.S.C. 103 over Kenney, alone or in view of Fang and further in view of Freitag have been fully considered but they are not persuasive. 
	Applicant argues that Kenney teaches the inclusion of aluminum only in a powder composition comprising Cu and Zr, and therefore does not teach the claimed composition.  These arguments are not found persuasive.
Kenney teaches that the metal powder may comprise a first element of Cu and a second element comprising Al, and does not require the presence of Zr. (para. 58-63).  Thus, Kenney teaches a method of producing an additively manufactured article comprising a metal powder with a composition which may consist of Cu and Al, and is therefore deemed to contents of Al and Cu each up to 100%, overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Applicant argues that the size taught by Kenney does not correspond to the average particle size recited in Claim 1.
While it is arguably unclear if the term “grain” recited in Kenney is used to refer to a grain of powder (thus, teaching an average powder particle size of 10-100 microns, deemed to overlap the claimed range MPEP 2144.05) or a microstructural crystal grain size of the material.  However, as Kenney is drawn to a metallic glass powder (see para. 57-62), which comprises an amorphous material and thus would not comprise crystal grains, it is the Examiner’s position that the grain size taught by Kenney corresponds to an average particle size of the powder.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
In the alternative, it would have been obvious to one of ordinary skill in the art to modify the method of Kenney to select a metal powder with an average particle size of 10-500 microns, for example 10-100 microns, as taught by Fang, in order to obtain a metal powder with improved performance for additive manufacturing thereby resulting in a higher quality additively manufactured article.  (see rejection above).
Finally, Applicant argues that Fang fails to teach a method comprising the specific composition recited in Claim 1.  This argument is not found persuasive.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Fang reference is used to modify the average particle size of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN A HEVEY/Primary Examiner, Art Unit 1735